Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending in this instant application for examination.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 2010/0161134 A1).
	Regarding claim 1, Takahashi (Fig. 1) discloses: an apparatus 20 (the specification’s “apparatus” is a device to be installed after the fact into a vehicle, however, the term apparatus is broad and the sensor group 20 is able to read on the term) for controlling an engine control unit 3, the apparatus comprising:
A set of inputs (inputs from vehicle to sensor group 20) including a switch (idle switch 20d) that controls one or more outputs of a set of outputs (outputs from sensor group 20 to ECU 3);
A first position of the switch, which sets a first output of the set of outputs to a first value to cause the engine control unit to engage a first functionality (switch position indicating the throttle is fully closed, see para. [0022] which discloses the engine 1 is based on inputs from the sensor group 20); and,

A second position of the switch, which sets the first output of the set of outputs to a second value to cause the engine control unit to engage a second functionality (switch position indicating throttle is not fully closed).
Note: while the prior art does not explicitly define the first and second functionality the terms “first functionality” and “second functionality” are incredibly broad. It is clear and inherent that an engine will operate differently when the throttle is fully closed and the vehicle is idling versus when the throttle is open and the vehicle is not idling because the amount of air and fuel able to enter the engine when the throttle is closed is greatly reduced. An additional reference to support this inherency can be found if it is believed that such a reference is necessary.
	Regarding claim 2, Takahashi further teaches: a second input (20a, 20b or 20c) of the set of inputs 20 that controls a second output of the set of outputs (the outputs being the readings from the sensors being sent to engine control unit (ECU) 3, the other sensors 20a, 20b and 20c each send their own output signal to the ECU).
Regarding claim 17, Takahashi discloses a method of controlling performance of an engine 1 through an engine control unit 3 having a set of profile parameters (parameters that determine the output sent from ECU 3 to engine 1 based on the inputs from sensor group 20, these are not explicitly discussed, but must be present in order for the controller to make a decision based on the sensor group 20 inputs), in response to a set of outputs (outputs of sensor group 20 to ECU 3) from a device 20, the method comprising:


Engaging a first functionality in response to a first value of the first signal (switch position indicating the throttle is fully closed, see para. [0022] which discloses the engine 1 is based on inputs from the sensor group 20);
Engaging a second functionality in response to a second value of the first signal (switch position indicating the throttle is not fully closed).

Allowable Subject Matter
Claims12-16 are allowed.
Claims 3-11 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable subject matter if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T VO whose telephone number is (571)272-4854.  The examiner can normally be reached on M-Thrs. 6:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

04/27/2021
/HIEU T VO/ Primary Examiner, Art Unit 3747